\Ooo\lo\u\-l>-wl\)»_-

NNNN[\)NN[\)[\J|-‘>-*»-*)-‘»_l»-l)-¢)_¢r_‘v_¢
00 \l O\ Ll`l -P 03 [\) *-“ C \O OO \l O`\ Ul -l> !JJ~!\) *"‘ 0

ELIZABETH A. STRANGE

First Assistant United States Attorney
District of Arizona

Beverly K. Anderson

Kevin C. Hakala

Assistant U.S. Attomey

Arizona State Bar No. 010547
United States Couithouse

405 W. Congress Street, Suite 4800
Tucson, Arizona 85701

Telephone: 520-620-7300

Email: bev.anderson@usdoi .gov
Kevin.haka]a@usdoi . gov

Attorneys for Plaintiff

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of Arnerica, 18 : 0 o 7 ah l J

Plaintiff,
vs. MOTION TO SEAL COMPLAINT AND
ARREST WARRANT
Ahmad Suhad Ahmad,
U_N_QEBM
Defendant.

 

 

The United States of America, by and through its undersigned attomeys, moves this
Court for an order sealing the Complaint, Arrest Warrant, this Motion to Seal, and the
Order to Seal for the reason that the defendant is a fugitive, until further Order of the Court.
Respectfully submitted this 26th day of CCtober, 2018.

' ELIZABETH A. STRANGE
First Assistant United States Attorney

Distl§" t o§;rizona

BEVERLY K. ANDERSON
Assistant U.S. Attorney

 

